DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 1/02/21, with respect to the rejection(s) of claim(s) 9-12 and 16-19 under 35 USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zanghi US 10423934 in view of Wood US 2018/0124213.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 9-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanghi US 10423934 in view of Wood US 2018/0124213.

Regarding claims 9 and 17, Zanghi discloses a system (claim 9) and a method (claim 17) for operating multiple autonomous vehicles, each of the autonomous vehicles comprising: 

a vehicle body (vehicle 118, 110, Fig. 1); 

sensors deployed on the vehicle body to sense surroundings of the vehicle body (See Col. 3 lines 34-38 and Col. 4 line 66-Col. 5 line 18, determining a service issue associated with an autonomous vehicle based on sensor data); and 

a processing element, which is coupled to the vehicle body and the sensors and configured to receive information from the sensors and to control driving operations of the vehicle body in accordance with the received information, wherein the processing element of each of the multiple autonomous vehicles is communicative with processing elements of other ones of the multiple autonomous vehicles to form a network (See Col. 4 lines 40-56, wherein a fleet of vehicles are monitored and the performance is compared to nominal values to see whether a servicing issue is present and Col. 5 lines 14-19, wherein any number of vehicles to generate aggregated data to evaluate performance of a vehicle also refer to fleet tracking module 205, Col. 7 line 31-45), 

the network being configured to cooperatively interpret at least a portion of the received information from the sensors as being indicative of an incident, to cooperatively determine that towing or vehicle maintenance is needed to address the incident (See Col. 4 lines 40-56, wherein a fleet of vehicles are monitored and the performance is compared to nominal values to see whether a servicing issue is 

a capability level of features of each of the multiple autonomous vehicles in accordance with autonomous vehicle information that defines a tow capability level for accomplishing the towing and a supply of assistance tools for accomplishing the vehicle maintenance of each of the multiple autonomous vehicles and in accordance with current driving conditions (See Col. 5 line 63- Col. 6 line 55, wherein a technician is determined based on a skill level, ranking, and based on certifications, previous work experience ,etc. and See Col. 8 line 61-Col. 9 line 17, optimization algorithm for assigning technician based on issues associated with a fleet of vehicle).

Zanghi does disclose determining a technician based on whether or not they are qualified to resolve an issue, and further the determined issue can be associated with a skill level of the technician, and further based on previous work experience of the technician however fails to explicitly disclose an empathy level of each owner of each of the multiple autonomous vehicles in accordance with historic owner information that defines a willingness of the owner of each of the  multiple autonomous vehicles to stop and offer the towing or the vehicle maintenance and in accordance with owner instructions.  Wood however teaches a system and method for addressing a vehicle condition associated with an autonomous vehicle comprising an empathy level of each owner of each of the multiple autonomous vehicles in accordance with historic owner information that defines a willingness of the owner of each of the  multiple autonomous vehicles to stop and offer the towing or the vehicle maintenance and in accordance with owner instructions (in at least paragraph [0022], [0056] and [0059-0061], wherein a user is selected by the system based on a user’s willingness to help and based on a user’s history of addressing conditions associated with a vehicle).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide system for operating multiple autonomous vehicles as disclosed by Zanghi with the empathy level for each person of a network as taught by Wood in order to 

Regarding claim 10, the combination of Zanghi and Wood teaches the limitations of claim 9 as shown above.  Zanghi further discloses the system, wherein the sensors comprise at least one of optical and audio sensors (See Col. 4 line 66-Col. 5 line 18, camera data, LIDAR data, SONAR data, RADAR data, are all sensor data received by the vehicle).

Regarding claims 11 and 18, the combination of Zanghi and Wood teaches the limitations of claims 9 and 11 as shown above.  Zanghi further discloses the system, wherein the network is further configured to cooperatively: 

develop a plan for providing the help to address the incident (See Col. 5, line 61-Col. 6 line 26, determining the proper technician based on a plurality of skills, experience, preference, etc.), 

calculate the capability level of features of each of the multiple autonomous vehicles and 

determine whether the developed plan is consistent with the capability and 



Zanghi does disclose determining a technician based on whether or not they are qualified to resolve an issue, and further the determined issue can be associated with a skill level of the technician, and further based on previous work experience of the technician however fails to explicitly disclose an empathy level of each owner of each of the multiple autonomous vehicles in accordance with historic owner information that defines a willingness of the owner of each of the  multiple autonomous vehicles to stop and offer the towing or the vehicle maintenance and in accordance with owner instructions and developing a plan based on the empathy level.  Wood however teaches a system and method for addressing a vehicle condition associated with an autonomous vehicle comprising an empathy level of each owner of each of the multiple autonomous vehicles in accordance with historic owner information that defines a willingness of the owner of each of the  multiple autonomous vehicles to stop and offer the towing or the vehicle maintenance and in accordance with owner instructions and developing a plan consistent with the empathy levels and further refining the plan (in at least paragraph [0022], [0056] and [0059-0061], wherein a user is selected by the system based on a user’s willingness to help and based on a user’s history of addressing conditions associated with a vehicle and then deploying the user to perform the service to remedy the condition).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide system for operating multiple autonomous vehicles as disclosed by Zanghi with the empathy level for each person of a network as taught by Wood in order to decrease the amount of damage done to a vehicle, address a problem rapidly and further provide efficient service to a vehicle by selecting the most willing person in the area to address the situation.


Regarding claim 12, the combination of Zanghi and Wood teaches the limitations of claim 11 as shown above.  Zanghi further discloses the system, wherein the developed plan comprises: at least one of stopping and investigating, notifying authorities and actively taking action to address the incident; and assigning one or more of the multiple autonomous vehicles to be responsible for one or more duties of 
  

	Regarding claims 16 and 19, the combination of Zhangi and Wood teaches the limitations of claims 11 and 18 as shown above.  Zhangi further discloses the system, wherein the processing element of each of the multiple autonomous vehicles is further configured to control the features of the autonomous vehicle to execute one or more assigned duties of the refined developed plan (See Col. 6 lines 27-55, wherein a technician is dispatched based on the determination above and then performs the vehicle servicing).    



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/             Primary Examiner, Art Unit 3669